DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-11, 13-16, 18-20, and newly added claims 21-22. 
Claims 16 and 21 are objected to for informalities but contain allowable subject matter, and claims 18-20 and 22 are allowed.  Although claim 1 was amended, claims 1-11 and 13-15 remain rejected under 35 USC 103 for the reasons of record.  Claim 13 is newly rejected under 35 USC 112(d) as necessitated by amendment.  Accordingly, this action is made final. 

Claim Objections
Claims 1, 16, and 21 are objected to because of the following informalities:  In claims 1 and 16, “polythethylglycol” should be “polyethylglycol”; and claim 21 lacks a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 13 recites that the hydrogel comprises a polyvinylpyrrolidone-based system.  However, parent claim 1 has been amended to recite that the hydrogel comprises a polyethylglycol-based system of water.  Accordingly, claim 13 fails to properly further limit claim 1. 

Claim Rejections - 35 USC § 103
Claims 1-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otts et al (US 20160054589).  
Regarding claim 1, Otts et al. teach a battery comprising a positive terminal, a negative terminal, a hydrogel physically separating the terminals, and an electrolyte that is absorbed into the hydrogel layer (see [0161]-[0164], [0084]), and a method of making the battery.  In the method, the negative terminal is formed (714, Fig. 7D), the separator comprising the hydrogel (820/822) is formed on the negative terminal (Figs. 8A-8C), the positive terminal (830/832) is formed on the separator (Figs. 8E/8F), and an electrolyte is allowed to hydrate the cathode and the separator (see [0158] and Figs. 8G/8H).  Regarding claims 1 and 13, the hydrogel can be a 
Otts et al. do not expressly teach the step of “injecting” the electrolyte between the terminals as recited in claim 1.  
However, this limitation would be rendered obvious to one skilled in the art.  As noted above, in [0158], the reference teaches that the electrolyte is allowed to hydrate the cathode/separator, but the reference is not specific as to how exactly this happens.  It would be obvious to employ a method using some degree of force to perform this impregnation, thereby rendering this step an “injection.”  Such an injection/forced impregnation step would allow the method to be performed more quickly, thereby realizing a time savings, as opposed to, for example, allowing the electrolyte to impregnate by capillary action or gravity.  
Regarding claims 3-5, it is noted that the reference teaches that the hydrogel may be applied by physical adherence, spin coating, spray coating, or “any other processing equivalent” ([0159]).  In [0155], it is taught that the material may be “squeegeed” into the cavity via a planarizing device.  These disclosures are suggestive of injecting (claim 4) and brushing (claim 5).  Regarding brushing, the use of a brush-like object to place the hydrogel in the cavity instead of using a predeposited mix and a planarizing blade would be an obvious substitution to one skilled in the art.  Additionally, for the reasons stated above, “injecting” would be an obvious method to fill the cavity as this can be performed quickly and efficiently.  Regarding claim 3, it is noted that the reference discloses that the cathode mix can be applied by squeegeeing through 
Regarding claim 15, the reference teaches a polyolefin separator having a thickness of 12 microns in a different embodiment ([0110]).  However, the reference does not appear to teach the thickness of the hydrogel layer being between 10 and 20 microns as recited in the claim.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the thickness of the hydrogel layer is a parameter that may be routinely optimized to affect a recognized result.  For example, a thicker membrane would increase the internal resistance of the cell.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).   In addition, the disclosure of 12 microns in the different embodiment is suggestive of the claimed range.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otts et al. in view of KR 100882493B1.  
Otts et al. is applied to claim 1 for the reasons stated above.  However, Otts does not expressly teach that the hydrogel fills the pores of a patterned polymer mesh (claim 6), nor the size of the pores of the mesh (claim 10). 
KR ‘493 is directed to a lithium ion battery comprising a separator having a mesh comprising pores that is formed by a photopolymerization and etching process (that is, photolithography) (abstract).
. 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Otts et al. in view of KR ‘493 as applied to claims 6, 7 and 10 above, and further in view of Brown et al (US 4940651).
Regarding claim 9, KR ‘493 teaches a photopackage (“Photo-active compound”) in section 1-3.  Regarding claim 8, KR ‘493 further teaches a phenol system novolak resin as the photoresist (separator) material (section 1.3). 
However, neither Otts nor KR ‘493 teaches a phenoxy-based resin as the patterned polymer mesh as recited in claim 8. 

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the epichlorohydrin and bisphenol A polymer of Brown et al. (“phenoxy” type resin, per instant specification), as the photoresist of modified Otts.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, the use of a phenoxy resin would have been obvious. 

Response to Arguments

Applicant’s arguments filed August 10, 2021 have been fully considered but they are not persuasive.  Applicants state that “amendments to claim 1 [have been made] which incorporate allowable subject matter into claim 1.”  However, it is noted that claim 12, which was not indicated as allowable, has been incorporated into claim 1.  Accordingly, the 103 rejection of claim 1 and its dependent claims has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 20, 2021